Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14 and 23-26, drawn to a physical medical educational exhibit, classified in G09B23/30.
II. Claims 37 and 38, drawn to virtual navigation within a virtual medical educational exhibit, classified in G06T19/003.

The inventions are independent or distinct, each from the other because:  Inventions I and II are directed to related medical educational exhibits, and the related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have a materially different design and mode of operation because one is a physical model of a human organ (and related method) while the other is a virtual rendering of a human organ.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  A separate field of search would be required for a physical .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election
During a telephone conversation with Alberto Amatong on 21 April 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14 and 23-26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 37 and 38 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
The claims are objected to because of the following informalities:  It appears that claim 19 is intended to be canceled, but the claim modifier "Canceled" has been omitted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 12, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. ("The Use of Augmented Reality Technology in Medical Specimen Museum Tours"; hereinafter referred to as "Sugiura") in view of Hill (US 2010/0248201).
Regarding claim 1, Sugiura discloses A system for exhibiting a human organ ("Human anatomical specimen museums," abstract), the system comprising: a physical model of the human organ, the physical model comprising an infrastructure presenting a three-dimensional representation of at least a portion of the human organ (see Fig. 2); an augmented or virtual reality initiator positioned relative to the physical model ("A user capturing the AR marker with the tablet’s camera," Fig. 2 caption); and a software application stored in a non-transitory storage medium ("ARToolKit software is an open-source library used to construct simple and low-cost AR environments using AR markers," pg. 563, col. 2, para. 2), wherein the augmented or virtual reality initiator is configured to initiate the display of an augmented or virtual rendition of at least a portion of the human organ, a feature of the human organ, or combinations thereof ("Virtual part labels displayed on the specimen when the system detects the AR marker," Fig. 2 caption). 
Sugiura does not disclose the infrastructure presenting the human organ at a scale of at least 10:1 or a walk-through passageway defined, at least in part, by the infrastructure, wherein the walk-through passageway is directed by or through representations of portions of the human organ.
In the same art of human organ educational exhibits, Hill discloses an infrastructure for presenting a human organ at a scale of at least 10:1 and a walk-through passageway defined, at least in part, by the infrastructure, wherein the walk-through passageway is directed by or through representations of portions of the human organ (see Fig. 3A).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Hill to Sugiura.  The motivation would have been "for educational and informative purposes" (Hill, para. 2) and "for an improved large-scale, three-dimensional model" (para. 7).  Additionally, applying the teachings of Hill to Sugiura would amount to the use of a known technique (i.e. enlarging human organ models to greater than 10:1 scale) to improve similar devices (i.e. human organ model exhibits having AR functionality) in the same way.  Therefore, it is within the capabilities of one having ordinary skill in the art to modify the normal-sized human organ models having AR content of Sugiura to include the large-sized human organ models of Hill with the predictable result of increasing educational benefit.
Regarding claim 2, the combination of Sugiura and Hill renders obvious a user interface comprising a display, wherein the augmented or virtual rendition is displayed on the display (Sugiura, Fig. 2A).
Regarding claim 3, the combination of Sugiura and Hill renders obvious wherein the user interface comprises a smart phone, a tablet computer, a laptop computer, a headset, or googles (Sugiura, Fig. 2A).
Regarding claim 4, the combination of Sugiura and Hill does not disclose wherein the augmented or virtual rendition comprises haptic feedback on the user interface.
The Examiner takes Official Notice that both the concepts and the advantages of using haptic feedback in an augmented reality environment were well known and expected in the art before the effective filing date of the invention, and it would have been obvious to apply haptic feedback to the augmented reality environment of the combination of Sugiura and Hill in order to improve the user experience.
Regarding claim 8, the combination of Sugiura and Hill renders obvious wherein the software application is stored in the user interface ("Application software that can be installed on each visitor’s mobile terminal," Sugiura, pg. 569, col. 2, para. 3).
Regarding claim 12, the combination of Sugiura and Hill renders obvious wherein the feature of the human organ comprises an organ function, organ tissue, an organ section, an organ disease, an organ treatment, or combinations thereof (see Sugiura, Fig. 3D).
Regarding claim 14, the combination of Sugiura and Hill renders obvious wherein the physical model is an inflatable model ("an inflatable exhibit of a human heart," Hill, para. 2; see claim 1 for motivation to combine).
Regarding claim 23, Sugiura discloses A method of providing information about a human organ ("Human anatomical specimen museums," abstract), the method comprising: displaying a physical model of the human organ, the physical model comprising an infrastructure presenting a three-dimensional representation of at least a portion of the human organ (see Fig. 2); and presenting an augmented or virtual reality rendition of at least a portion of the human organ, a feature of the human organ, or combinations thereof to the visitor, wherein the augmented or virtual reality rendition is presented on a display of a user interface ("Virtual part labels displayed on the specimen when the system detects the AR marker," Fig. 2 caption). 
at a scale of at least 10:1 or wherein a walk-through passageway is defined, at least in part, by the infrastructure, wherein the walk-through passageway is directed by or through representations of portions of the human organ; directing a visitor through the walk-through passageway.
In the same art of human organ educational exhibits, Hill discloses an infrastructure for presenting a human organ at a scale of at least 10:1 or wherein a walk-through passageway is defined, at least in part, by the infrastructure, wherein the walk-through passageway is directed by or through representations of portions of the human organ; directing a visitor through the walk-through passageway (see Figs. 3A-3F).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Hill to Sugiura.  The motivation would have been "for educational and informative purposes" (Hill, para. 2) and "for an improved large-scale, three-dimensional model" (para. 7).  Additionally, applying the teachings of Hill to Sugiura would amount to the use of a known technique (i.e. enlarging human organ models to greater than 10:1 scale) to improve similar devices (i.e. human organ model exhibits having AR functionality) in the same way.  Therefore, it is within the capabilities of one having ordinary skill in the art to modify the normal-sized human organ models having AR content of Sugiura to include the large-sized human organ models of Hill with the predictable result of increasing educational benefit.

Claims 5-7, 9, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Hill, and further in view of Finding et al. (US 2018/0253900; hereinafter "Finding").
Regarding claim 5, the combination of Sugiura and Hill does not disclose wherein the augmented or virtual reality initiator comprises a bar code that is readable by a user interface, a QR code that is readable by a user interface, or a proximity sensor that is configured to sense proximity of a user interface.
In the same art of augmented reality, Finding teaches wherein the augmented or virtual reality initiator comprises a bar code that is readable by a user interface, a QR code that is readable by a user interface, or a proximity sensor that is configured to sense proximity of a user interface ("the AR rendering engine retrieves a three-dimensional model of a virtual object in relation to a reference object … the visual reference may include a bar code, a quick response (QR) code," para. 47; "proximity or location sensor (e.g., near field communication, GPS, Bluetooth, Wi-Fi)," para. 44).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Finding to the combination of Sugiura and Hill.  The motivation would have been "the information about the surrounding real world of the user becomes interactive" (Finding, para. 2).
Regarding claim 6, the combination of Sugiura, Hill, and Finding renders obvious wherein the proximity sensor comprises a Bluetooth transmitter/receiver ("proximity or location sensor (e.g., near field communication, GPS, Bluetooth, Wi-Fi)," Finding, para. 44; see claim 5 for motivation to combine).
Regarding claim 7, the combination of Sugiura, Hill, and Finding renders obvious wherein the augmented or virtual rendition is automatically triggered in response to physical proximity of the user interface to a feature of the physical model ("Virtual AR content may be triggered and displayed in the AR device," Finding, para. 26; "a trigger event may be determined based on … a proximity," Finding, para. 69; see claim 5 for motivation to combine).
Regarding claim 9, the combination of Sugiura and Hill does not disclose wherein the software application is stored on a host computer, and wherein the host computer comprises cloud data storage that is in communication with a user interface via a communications network.
In the same art of augmented reality, Finding teaches wherein the software application is stored on a host computer, and wherein the host computer comprises cloud data storage that is in communication with a user interface via a communications network ("The one or more processors may also operate to support performance of the relevant operations in a 'cloud computing' environment … For example, at least some of the operations may be performed by a group of computers (as examples of machines including processors), these operations being accessible via a network and via one or more appropriate interfaces," para. 99).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Finding to the combination of Sugiura and Hill.  The motivation would have been to increase flexibility and allow for lower-performance mobile computing platforms to display augmented reality content.
Regarding claim 24, the combination of Sugiura and Hill does not disclose directing the visitor to scan a bar code or QR code to imitate the presentation of the augmented or virtual reality rendition.
In the same art of augmented reality, Finding teaches directing the visitor to scan a bar code or QR code to imitate the presentation of the augmented or virtual reality rendition. ("the AR rendering engine retrieves a three-dimensional model of a virtual object in relation to a reference object … the visual reference may include a bar code, a quick response (QR) code," para. 47).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Finding to the combination of Sugiura and Hill.  The motivation would have been "the information about the surrounding real world of the user becomes interactive" (Finding, para. 2).
Regarding claim 25, the combination of Sugiura and Hill does not disclose detecting physical proximity of the user interface to a feature of the physical model, wherein the presentation of the augmented or virtual reality rendition in the display is initiated by the detected physical proximity.
In the same art of augmented reality, Finding teaches detecting physical proximity of the user interface to a feature of the physical model, wherein the presentation of the augmented or virtual reality rendition in the display is initiated by the detected physical proximity ("Virtual AR content may be triggered and displayed in the AR device," para. 26; "a trigger event may be determined based on … a proximity," para. 69).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Finding to the combination of Sugiura and Hill.  The motivation would have been "the information about the surrounding real world of the user becomes interactive" (Finding, para. 2).
Regarding claim 26, the combination of Sugiura, Hill, and Finding renders obvious wherein the physical proximity is detected by a proximity sensor ("proximity or location sensor," Finding, para. 44; see claim 25 for motivation to combine).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Hill, and further in view of Robaina et al. (US 2019/0011703; hereinafter "Robaina").
Regarding claim 10, the combination of Sugiura and Hill renders obvious wherein the augmented or virtual rendition comprises a progressive display of identification of a disease, information about the disease (see Figs. 3C - 3D).
The combination of Sugiura and Hill does not disclose displaying treatment options for the disease.
In the same art of augmented reality, Robaina teaches displaying augmented reality content including disease information and treatment options for the disease ("The AR display 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Robaina to the combination of Sugiura and Hill.  The motivation would have been "for educational purposes in which it might be challenging for students to render these 2D images from different perspectives into a 3D model in their heads" (Robaina, para. 1610).
Regarding claim 11, the combination of Sugiura, Hill, and Robaina renders obvious wherein the disease is cancer ("diseases such as cancer," Robaina, para. 1611; see claim 10 for motivation to combine).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Hill, and further in view of Mullins et al. (US 2016/0049005; hereinafter "Mullins").
Regarding claim 13, the combination of Sugiura and Hill does not disclose wherein the augmented or virtual rendition includes a simulation of an organ function.
In the same art of augmented reality, Mullins teaches an augmented rendition of a human heart wherein the augmented or virtual rendition includes a simulation of an organ function ("generate a picture or a virtual three-dimensional model of a heart with a beating animation … The live animation is provided to the viewing device such that the picture of the heart is displayed on top of a chest area of the subject," para. 39).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Mullins to the combination of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN MCCULLEY/Primary Examiner, Art Unit 2611